Title: From James Madison to the House of Representatives, 3 April 1812
From: Madison, James
To: House of Representatives


April 3d 1812
Having examined and considered the Bill entitled “An Act providing for the trial of Causes pending in the respective District Courts of the United States in case of the absence or disability of the Judges thereof,” which Bill was presented to me on the twenty fifth of March past, I now return the same to the House of Representatives, in which it originated, with the following objections:
Because the additional services imposed by the Bill on the Justices of the Supreme Court of the United States, are to be performed by them, rather in the quality of other Judges of other Courts, namely Judges of the District Courts, than in the quality of Justices of the Supreme Court. They are to hold the said District Courts and to do and perform all acts relating to the said Courts, which are by law required of the District Judges. The Bill therefore virtually appoints, for the time, the Justices of the Supreme Court to other distinct offices; to which, if compatible with their original offices, they ought to be appointed, by another than the Legislative Authority, in pursuance of Legislative provisions authorizing the appointments.
Because the appeal allowed by law, from the decision of the District Courts to the Circuit Courts, whilst it corroborates the construction which regards a Judge of the one Court, as cloathed with a new office, by being constituted a Judge of the other, submits for correction, erroneous Judgments, not to superior or other Judges, but to the erring individual himself, acting as sole Judge in the appellate Court.
Because the additional services to be required, may, by distances of place, and by the casualties contemplated by the Bill, become disproportionate to the strength and health of the Justices who are to perform them; the additional services being, moreover, entitled to no additional compensation; nor the additional expences incurred, to reimbursement. In this view, the Bill appears to be contrary to equity; as well as a precedent for modifications and extensions of Judicial services encroaching on the Constitutional tenure of Judicial Offices.
Because, by referring to the President of the United States questions of disability in the District Judges, and of the unreasonableness of delaying the suits or causes pending in the District Courts, and leaving it with him in such cases to require the Justices of the Supreme Court to perform additional services, the Bill introduces an unsuitable relation of Members of the Judiciary Department, to a discretionary authority of the Executive Department.
James Madison
